Citation Nr: 9920974	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for waiver of recovery of loan guaranty 
indebtedness was timely filed.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The appellant was on active duty with the United States Air 
Force at the time that he obtained the subject VA guaranteed 
loan in 1983.  He reportedly had active service from June 
1982 to August 1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA), Committee on Waivers and Compromises, at the 
Regional Office (RO) in Waco, Texas, and VA Debt Management 
Center (DMC) in St. Paul, Minnesota.  

In December 1997 the DMC denied the appellant's request for a 
waiver of his loan guaranty indebtedness, in the amount of 
$11,714.71, plus accrued interest, finding that the request 
for waiver was not timely filed.  Subsequently, the RO issued 
a statement of the case in March 1998, and the appellant 
perfected an appeal as to this issue.

Although the appellant challenged the validity of the loan 
guaranty indebtedness, the record reflects he did not submit 
a notice of disagreement subsequent to a September 1997 audit 
report or a January 1998 determination as to the validity of 
the debt.  Therefore, the Board finds the matter on appeal is 
limited to the issue of timeliness of a request for waiver.  
But see Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

In November 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant was notified of VA loan guaranty 
indebtedness by correspondence dated July 31, 1996.

3.  The appellant's spouse signed a Certified Mail-Domestic 
Return Receipt on August 10, 1996.

4.  VA received the appellant's request for waiver of 
recovery of the loan guaranty indebtedness in December 1997.


CONCLUSION OF LAW

A request for waiver of recovery of the loan guaranty 
indebtedness was not timely filed.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.964 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, a request for waiver of a loan 
guaranty indebtedness shall only be considered if it is made 
within one year after the date on which the debtor receives, 
by Certified Mail-Return Receipt Requested, written notice 
from VA of the indebtedness.  38 U.S.C.A. § 5302(b) 
(West 1991); 38 C.F.R. § 1.964(e) (1998).  The Secretary 
shall include in the notification a statement of the right of 
the veteran to submit an application for waiver under this 
subsection and a description of the procedures for submitting 
the application.  38 U.S.C.A. § 5302(b).

Notice for VA purposes means written notice sent to a 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).

In this case, the appellant contends that he filed a timely 
request for waiver because he received notice of his right to 
request a waiver in September 1997 and his request for waiver 
was received by VA in December 1997.  The record also 
includes correspondence received in December 1996 from the 
appellant indicating his belief that he had been charged for 
a debt he did not owe.  The correspondence did not indicate a 
request for waiver of recovery.

In September 1997 the RO noted the appellant had requested an 
explanation of the loan guaranty default debt.  Subsequently, 
on September 19, 1997, the RO sent the appellant an audit of 
the loan guaranty indebtedness and notified him that he was 
entitled to request a waiver of recovery of the debt.  

On December 5, 1997, VA received the appellant's request for 
waiver of recovery of loan guaranty indebtedness.  In 
December 1997 the DMC denied the appellant's request for 
waiver of a loan guaranty indebtedness because a timely 
waiver request had not been received.  

A January 1998 VA DMC report reflects that a demand letter 
notifying the appellant of the loan guaranty indebtedness was 
sent on July 31, 1996, and that a Certified Mail-Domestic 
Return Receipt was signed by Kelli H., the appellant's 
spouse, on August 10, 1996. 

In his March 1998 substantive appeal the appellant argued 
that he did not receive the DMC demand letter dated July 31, 
1996, and that he was first informed of his right to request 
a waiver of recovery in November 1997.

A May 1999 bulletin from VA's Office of Financial Policy 
noted the DMC did not maintain a hard copy of the initial 
demand notice sent to debtors, but maintained a chronological 
history in their master files.  It was noted that the policy 
of the DMC in response to request for evidence concerning 
issues as to timeliness was to report the date the initial 
notice was sent to the debtor and to provide a copy of the 
form letter used.  

The claims file includes a copy of DMC letter number 106 
which provides notification of loan guaranty indebtedness and 
instructions concerning the right to dispute the debt and to 
request a waiver of recovery of the debt.  A December 1998 
DMC report indicates a DMC letter number 106 was sent to the 
appellant on July 31, 1996.

Although the appellant claims he did not receive the July 
1996 notice, the record reflects the notice was sent on July 
31, 1996, and that his spouse accepted receipt of VA 
Certified Mail on August 10, 1996.  The Board finds the 
signed return receipt is persuasive evidence that the notice 
was received at the appellant's address of record.  The 
appellant has submitted no clear evidence to rebut the 
presumption of the regularity of the administrative process.  
See YT, 9 Vet. App. at 199.  Therefore, the Board must 
conclude the appellant received the July 1996 notice of 
indebtedness, and that his request for waiver received in 
December 1997 was not timely.

Although the September 1997 audit report noted the appellant 
was entitled to request a waiver of the loan guaranty 
indebtedness, the record does not reflect the RO had access 
to information concerning the timeliness of any such request.  
Based upon a review of the complete record, the Board finds 
no basis in law or fact whereby the appellant's December 1997 
request for waiver may be accepted as timely.


ORDER

A timely request for waiver of loan guaranty indebtedness not 
having been submitted, the appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

